PER CURIAM:
Rosemary L. Jimenez appeals the district court’s order granting defendants’ motion for summary judgment in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jimenez v. Astrue, No. l:06-cv-03228-JFM, 2007 WL 4287580 (D.Md, Nov. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.